DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 25 are objected to because of the following informalities: claim 1- line 4: delete “firstsupport” and insert --first support-- and claim 25- line 5-6 recite “said helmet component lacking an inside surface having any retaining stop or other feature…” this limitation should be revised to better reflect that the helmet component is claimed as having an inside surface and the inside surface lacking any retaining stop or other feature such as “said helmet component having an inside surface which lacks any retaining stop or other feature that is structured or effective to…”.  Claim 25 also recites both “user” and “wearer”. Please revise for consistency of the same term. Appropriate correction is required.

Drawings
The drawings (replacement drawing sheets 1-6, Fig.22A,B,C, 23, 24A,B) were received on 2/7/2020.  These drawings (Fig.23,24A,24B) are acceptable in part. Note that Figure 22A is objected to because reference number 2013 includes a lead line to a posterior pillar; however, the specification denotes 2013 as a connector. Also, reference number 2011 is included in Fig.22A; however there is no lead line for 2011. It appears that a lead line should be included from 2011 to the posterior pillar on the right side. Fig.22A also includes 2023 to a helmet shell; however, there doesn’t appear to be a helmet shell in Fig.22A. Fig.22B includes reference number 2009 indicating “crown of the head”; however, the wearer’s head isn’t included. Fig.22C includes reference number 2014 which does not appear in the specification. 

Specification
The disclosure is objected to because of the following informalities: a clean copy of the specification of 11/12/2019 must be submitted. It’s not clear if the originally submitted disclosure was intended as a substitute specification in that the originally filed specification includes markings (as on page 17) in the form of a substitute specification; however, there was no clean copy provided and no statement that there is no new matter.  
Also, paragraph 39, line 4 recites “Very preferably, preferably the shell is structured…” The recitations of preferably appear to be redundant. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 16, and 20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 16, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, lines 9-15 recite “a second support bar that extends along the sagittal plane posterior to the head, connecting to the first support bar at a position approximately at the crown of the head, a third support bar that extends laterally around the back of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in line 5 “the at least one support bar”; however, claim 1 previously recites “a first support bar”. Therefore there is no antecedent for “the at least one support bar”, section iv recites “the rear shoulders of a thoracic framework”. There is no antecedent for “the rear shoulders”.  Claim 1 recites a thoracic framework attached to “the at least two support bars of the headpiece cage”. However, the headpiece 
Claim 24 is dependent from claim 27; however, there is no claim 27. Claim 24 will be treated as depending from claim 23 for the purposes of advancing prosecution.  Correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 4,999,855) in view of Barr (U.S. 2019/0082769).  Brown discloses the invention substantially as claimed. Brown teaches an impact diffusing system for protecting a head of a user of the system, the system comprises a helmet component 34 comprising a solid, rigid unitary piece (formed of plastic) structured to surround a top, back, and sides of the user’s head, said helmet component 34 lacking an inside surface having any retaining stop or other feature that is structured or effective to substantially restrict rotational, vertical, or horizontal movement of the wearer’s head within the helmet component during use, and a rigid thoracic cage 32 structured to cover at least a portion of a chest, upper back, and shoulders of the user, wherein the thoracic cage is attached to the helmet component in a manner that prevents movement of the helmet component relative to the thoracic cage (34 is carried on top rim 35 of the cage and col.2, lines 42-50 disclose the wearer can move their head 16 independently from the cage 32 and helmet/cap 34). However, Brown doesn’t teach the helmet component structure encloses ears of the user and at least a portion of the neck of the user within the helmet component. Barr teaches a helmet component 50 structured to enclose ears and at least a portion of the neck of the user within the helmet component. The helmet is part of an impact diffusing system including shoulder pads in a manner that allows the wearer’s head to freely move within the helmet. Paragraph 42 discloses the helmet shell extend adjacent a rear, top and partial sides of the head of the player. Tabs 55 extend from a bottom edge of the helmet shell to connect to the chest pad as in Fig.17 such that the shell side portion is of an extent to enclose the ears and at least a portion of the neck of the user. Therefore, it would have been .    
Allowable Subject Matter
Claims 1-24 are free of prior art; however, see pending rejections outlined above. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).